STATE OF MICHIGAN

                            COURT OF APPEALS



WESSELING & BRACKMANN, PC,                                UNPUBLISHED
                                                          March 6, 2018
              Plaintiff-Appellant,

v                                                         No. 334082
                                                          Kent Circuit Court
HUNTINGTON BANCSHARES FINANCIAL                           LC No. 15-000245-CB
CORPORATION, doing business as
HUNTINGTON NATIONAL BANK,

              Defendant-Appellee.


Before: MURRAY, P.J., and SAWYER and MARKEY, JJ.

MARKEY, J. (concurring).

       I concur in result only.


                                                   /s/ Jane E. Markey




                                         -1-